DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021; 11/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2021/0365069)
As to Claim 1, Wen et al. discloses A portable electronic device, comprising: 
a base (fig.2- host 110; para.0012); 
a first display pivotally connected to the base, wherein the first display is movable to be opened or closed relative to the base (fig.2- main display 120 pivotally connected to the host 110 via pivot points P1,P2; para.0014, 0025-0026); 
a second display located between the base and the first display (fig.2- auxiliary display 140); and 
a linkage mechanism (fig.2-support mechanism 150; para.0022) comprising at least one first link, wherein two ends of the first link are pivotally connected to the first display and the second display, respectively (fig.2- a first end of link 153 is pivotally connected to the main display 120 via link 152 (pivot point P4) and second end of link 153 is pivotally connected to auxiliary display 140 via lifting end 142 (pivot point P5)), 
wherein when the first display is opened relative to the base, the at least one first link rotates to drive the second display to move up relative to the base (fig.2- para.0027- 0028, 0032; when the main display 120 is opened up relative to the host 110, end 152b of the second link 152 is turned towards the main display 120 and drives the third link 153 to move towards (rotate-pivot points P4, P5) the main display 120 to lift up the lifting end 142 of the auxiliary display 140), and 
when the first display is closed relative to the base, the at least one first link rotates in an opposite direction to drive the second display to move down to be accommodated between the first display and the base.
when the first display is closed relative to the base, the at least one first link rotates in an opposite direction to drive the second display to move down to be accommodated between the first display and the base.
However, Wen et al. discloses the main display 120 is configured to be switched between an opened state and a closed state, and the auxiliary display is configured to be moved up or down (fig.1-2- para.0014). Wen et al. further discloses when opening the main display with respect to the host 110, link 152, which is pivotally connected to link 152 (pivot point P4), drives link 153 to move toward (rotate, as is pivotally connected to link 152 at pivot point P4) the display 120  to lift up the lifting end 142 of the auxiliary display 140, which is pivotally connected to link 153 at pivot point P5 (para.0027-0028). Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art would have recognized, that in order to place the main display in a closed state, link 152 would rotate in an opposite direction, so as to drive link 153 to move away from (rotate in opposite in opposite direction as link 153 is pivotally connected to link 152) the main display 120 in order to move down the auxiliary display 140 and be accommodated between the main display 120 and host 110 (see fig. 1), because in doing so would not have modified the operation of the device, thus yielding predictable results. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen et al., by rotating links  in an opposite direction, in order to switch the main display between an opened and a closed state.

As to Claim 2, Wen et al. discloses wherein the linkage mechanism further comprises at least one second link, wherein two ends of the second link are pivotally connected to the second display and the base, respectively, and when the first display is opened relative to the base, the at least one first link and the at least one second link rotate to drive the second display to move up and tilt, respectively, relative to the base (fig.2-3- end 152b of link 152 is pivotally connected to auxiliary display via link 153 and first 
As to Claim 3, Wen et al. discloses wherein the at least one first link has a first end and a second end pivotally connected to the first display and the second display, respectively (fig.2- a first end of link 153 is pivotally connected to the main display 120 via link 152 (pivot point P4) and second end of link 153 is pivotally connected to auxiliary display 140 via lifting end 142 (pivot point P5)), a first extension direction is formed between the first end and the second end of the at least one first link (figs.1-3- where link 153 is extended toward the main display 120 direction), the at least one second link has a first end and a second end pivotally connected to the second display and the base, respectively (fig.2-3- end 152b of link 152 is pivotally connected to auxiliary display 140 via link 153 and first end 152a is pivotally connected to host 110), a second extension direction is formed between the first end and the second end of the at least one second link (figs.1-3- link 152 is extended toward the display 120 direction), when the at least one first link overlaps the second display, the first extension direction and the second extension direction overlap a direction of tilt of the second display (fig.2- the extension direction of links 153, 152 overlap a direction of tilt of auxiliary display 140; para.0031). 

As to Claim 4, Wen et al. discloses  wherein the linkage mechanism further comprises at least one second link, wherein two ends of the second link are pivotally connected to the second display and the base, respectively (ig.2-3- end 152b of link 152 pivotally connected to auxiliary display 140 via link 153 and first end 152a is pivotally connected to host 110,), and when the first display is closed relative to the base, the at least one first link and the at least one second link rotate in an opposite direction to drive the second display to move down to be accommodated between the first display and the base.  

However, Wen et al. discloses the main display 120 is configured to be switched between an opened state and a closed state, and the auxiliary display is configured to be moved up or down (fig.1-2- para.0014). Wen et al. further discloses when opening the main display with respect to the host 110, link 152, which is pivotally connected to link 152 (pivot point P4), drives link 153 to move toward (rotate-pivotally connected to link 152 at pivot point P4) the display 120 to lift up the lifting end 142 of the auxiliary display 140, which is pivotally connected to link 153 at pivot point P5 (para.0027-0028). Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art would have recognized, that in order to place the main display in a closed state, links 152, 153 pivotally connected to one another, would rotate in an opposite direction, so as to drive link 153 to move away from (rotate in opposite in opposite direction as link 153 is pivotally connected to link 152) the main display 120 in order to move down the auxiliary display 140 and be accommodated between the main display 120 and host 110 (see fig. 1), because in doing so would not have modified the operation of the device, thus yielding predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen et al., by rotating links  in an opposite direction, in order to switch the main display between an opened and a closed state.

As to 5, Wen et al. discloses wherein the at least one first link has a first end and a second end pivotally connected to the first display and the second display, respectively (fig.2- a first end of link 153 is pivotally connected to the main display 120 via link 152 (pivot point P4) and second end of link 153 is pivotally connected to auxiliary display 140 via lifting end 142 (pivot point P5)), a first extension direction 

As to Claim 6, Wen et al. discloses a first functional module, wherein the first functional module is disposed on the base (para.0034- stylus 160 and loudspeaker 170 {read as functional module, in light as described in instant specification-paragraph 0024}, disposed on host 110).  

As to Claim 7, Wen et al. discloses wherein when the first display is closed relative to the base, the first functional module is covered by the second display (fig.1- when the main display  120 is a position to be in closed state , the loudspeaker 170 and the stylus 160 are covered by the keyboard 130 (which is connected to auxiliary display 140); para.0034), and when the first display is opened relative to the base, the second display is moved to expose the first functional module (fig.2- when in an opened state, the keyboard 130 is moved and the auxiliary display is lifted, the loudspeaker 170 and stylus are exposed; para.0034).
 


As to Claim 16, Wen et al. discloses wherein when the first display is opened relative to the base, an included angle is formed between the second display and the base (as depicted fig.3 the angle between the auxiliary display 140 and the host 110; para.0018). Wen et al. does not expressly disclose the included angle is between 15° and 45°.
 However, Wen et al. discloses where the angle and height of the auxiliary display may be adjusted by the user according to user’s personal needs (para.0020). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen et al., by adjusting the angle of the auxiliary display to be between 15° and 45°, the motivation being to provide adjustment according to user’s personal needs, thus providing good operational flexibility.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2021/0365069) in view of Liu et al. (US 2020/0363839).
As to Claim 9, Wen et al. discloses a second functional module, where the second functional module comprises a speaker (fig.2-para.0034- loudspeaker 170), but does not expressly disclose wherein the second functional module is disposed on the second display.
Liu et al. discloses an expansion module (fig.1- expansion modules 140) that may comprise a display and speaker (para.0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen et al., with the teachings of Liu et al., the motivation being to provide display screen that be used as an extension of the main screen, . 

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2021/0365069) in view Moser (US 2018/0210504).
As to Claim 10, Wen et al. discloses where the auxiliary display 140 is comparatively smaller the main display 120 (fig.2), but does not expressly disclose wherein a display area of the second display is between 10% and 40% of a display area of the first display.
Moser et al. disclose wherein a display area of the second display (fig.8- second display 82) is between 10% and 40% of a display area of the first display (fig.8-main display 89). Moser et al. discloses where the second display 652 is comparatively small second display (para0055).
The combination of Wen et al. in view of Moser et al., each element would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination would yield a predictable result, specifically, the portable device of claim 1, as well as the claims that depend therefrom.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen et al., by providing a relatively small secondary display, as disclosed by Moser et al., the motivation being to minimize visual interference between the second display and the main display (para.0056-Moser).

As to Claim 11, Wen et al. in view of Moser et al. disclose an input apparatus (Wen-fig.2- keyboard 130 and stylus 160), wherein the input apparatus is disposed on the base (Wen- para.0014, 0034-keyboard 130 and stylus 160 disposed on host 110; Moser-fig.8-keyboard 83 disposed on base 81).  

Moser et al. discloses wherein a display area of the second display (fig.11-second display 113) is between 41% and 60% of a display area of the first display (fig.11-main display 111). Moser et al. discloses where a larger second display 113 may be implemented (para.0062). 
The combination of Wen et al. in view of Moser et al., each element would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination would yield a predictable result, specifically, the portable device of claim 1, as well as the claims that depend therefrom.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen et al., by providing a larger secondary display, as disclosed by Moser et al., the motivation being to provide more functionality to the user, enabling more efficient multitasking and creating convenience and productivity advantages (para.0065-Moser).

As to Claim 13, Wen et al. in view of Moser et al. disclose an input apparatus (Wen-fig.2-keyboard 130 and stylus 160), wherein the input apparatus is disposed on the base (Wen-para.0014, 0034-the keyboard 130 and stylus 160 disposed on host 110; Moser-fig.11- para.0062-keyboard 115 disposed on base 114).  

As to Claim 14, Wen et al. does not expressly disclose where a display area of the second display is between 61% and 100% of a display area of the first display.
Moser et al. discloses wherein a display area of the second display (fig.11-12-second display 113; see also figs.21,29,30) is between 61% and 100% of a display area of the first display (fig.11-12-main 
The combination of Wen et al. in view of Moser et al., each element would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination would yield a predictable result, specifically, the portable device of claim 1, as well as the claims that depend therefrom.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen et al., by providing a larger secondary display, as disclosed by Moser et al., the motivation being to provide more functionality to the user, enabling more efficient multitasking and creating convenience and productivity advantages (para.0065-Moser).

As to Claim 15, Wen et al. in view of Moser et al. disclose an input apparatus (Wen-fig.1-2- keyboard 130) wherein the input apparatus is detachably disposed on an outer surface of the first display (Wen- para.0015- the keyboard may be pushed and slide in direction D of the host 110).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627